 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Byron L Hagans,                                  No. CV-19-00475-TUC-JAS (LAB)
10                     Petitioner,                        ORDER
11       v.
12       Charles L Ryan, et al.,
13                     Respondents.
14
15             Pending before the Court is a Report and Recommendation (Doc. 9) issued by
16   United States Magistrate Judge Leslie Bowman that recommends denying Petitioner’s
17   habeas petition filed pursuant to 28 U.S.C. §2254.1 As Petitioner’s objections do not
18   undermine the analysis and proper conclusion reached by Magistrate Judge Bowman,
19   Petitioner’s objections are rejected and the Report and Recommendation is adopted.
20             The Court has reviewed the record and concludes that Magistrate Judge Bowman’s
21   recommendations are not clearly erroneous, and they are adopted. See 28 U.S.C. §
22   636(b)(1); Fed. R. Civ. P. 72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir.
23   1999); Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
24
25   1
         The Court reviews de novo the objected-to portions of the Report and Recommendation. 28
26   U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the unobjected-to
27   portions of the Report and Recommendation. Johnson v. Zema Systems Corp., 170 F.3d 734, 739
28   (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
 1
            Before Petitioner can appeal this Court's judgment, a certificate of appealability
 2
     must issue. See 28 U.S.C. §2253(c) and Fed. R. App. P. 22(b)(1). The district court that
 3
     rendered a judgment denying the petition made pursuant to 28 U.S.C. §2254 must either
 4
     issue a certificate of appealability or state why a certificate should not issue. See id.
 5
     Additionally, 28 U.S.C. §2253(c)(2) provides that a certificate may issue “only if the
 6
     applicant has made a substantial showing of the denial of a constitutional right.” In the
 7
     certificate, the court must indicate which specific issues satisfy this showing. See 28 U.S.C.
 8
     §2253(c)(3). A substantial showing is made when the resolution of an issue of appeal is
 9
     debatable among reasonable jurists, if courts could resolve the issues differently, or if the
10
     issue deserves further proceedings. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).
11
     Upon review of the record in light of the standards for granting a certificate of appealability,
12
     the Court concludes that a certificate shall not issue as the resolution of the petition is not
13
     debatable among reasonable jurists and does not deserve further proceedings.
14
            Accordingly, IT IS HEREBY ORDERED as follows:
15
     (1) The Report and Recommendation (Doc. 9) is accepted and adopted.
16
     (2) Petitioner’s §2254 habeas petition (Doc. 1) is denied and this case is dismissed with
17
     prejudice.
18
     (3) A Certificate of Appealability is denied and shall not issue.
19
     (4) The Clerk of the Court shall enter judgment and close the file in this case.
20
            Dated this 26th day of March, 2020.
21
22
23
24
25
26
27
28
                                                  -2-
